Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
This office action is in response to amendment filed 4/13/2022.
Claims 1-20 are pending. Claims 6, 10, 11 and 20 have been amended. Claims 4 and 14 are withdrawn.
Election/Restrictions
While applicant indicates claims 4, 10, 14 and 20 as withdrawn. Examiner disagrees and believe the limitations currently recited in claims 10 and 20 pertains to the elections made.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5-13, and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. US 2018/0190944 A1 (Lee).

    PNG
    media_image1.png
    719
    865
    media_image1.png
    Greyscale

In re claim 1, Lee discloses (e.g. FIG. 2 and 3A-3G) an organic light-emitting diode (OLED) display panel, comprising: 
a base substrate 10, the base substrate 10 comprising a display region (region including E/A, see annotated FIG. 2 above) and a non-display region (see, FIG. 2 annotated above, including T/A and AUX/A) surrounding the display region E/A, wherein a dam region (region to the right of 51 as annotated in FIG. 2 above) is disposed in the non-display region (including T/A and AUX/A), and at least one blocking wall 54 is disposed in the dam region; and 
an anode 410 (FIG. 3D, including 32 and 51) disposed on the base substrate 10 and extending into the dam region (see FIG. 2 annotated above) from the display region E/A, the at least one blocking wall 54 disposed on a surface of the anode (including 32 and 51); 
wherein the anode 32,51 comprises a first portion 51 and a second portion 32b, the first portion 51 is an overlapping portion of a first conductive layer 51a, a metal thin film layer 51b+32b, and a second conductive layer 51c which overlap one another (¶ 33), the metal thin film layer 51b+32b extends into the dam region (see FIG. 2 annotated above) from the display region E/A, the second portion 32b is a portion of the metal thin film layer 51b+32b extending beyond the first conductive layer 51a and the second conductive layer 51c in a direction away from the display region E/A, and the second portion 32b of the anode is disposed at least in the dam region (see FIG. 2 annotated above).

In re claim 11, Lee discloses (e.g. FIG. 2 and 3A-3G) an organic light-emitting diode (OLED) display panel, comprising: 
a base substrate 10, the base substrate 10 comprising a display region (region including E/A, see annotated FIG. 2 above) and a non-display region (see, FIG. 2 annotated above, including T/A and AUX/A) surrounding the display region E/A, wherein a dam region (region to the right of 51 as annotated in FIG. 2 above) is disposed in the non-display region (including T/A and AUX/A), and at least one blocking wall 54 is disposed in the dam region; and 
an anode 410 (FIG. 3D, including 32 and 51) disposed on the base substrate 10 and extending into the dam region (see FIG. 2 annotated above) from the display region E/A, the at least one blocking wall 54 disposed on a surface of the anode (including 32 and 51); 
wherein the anode 32,51 comprises a first portion 51 and a second portion 32b, the first portion 51 is electrically connected to the second portion 32b (through the diode 52,53), the first portion 51 is an overlapping portion of a first conductive layer 51a, a metal thin film layer 51b+32b, and a second conductive layer 51c which overlap one another (¶ 33), the metal thin film layer 51b+32b extends into the dam region (see FIG. 2 annotated above) from the display region E/A, the second portion 32b is a portion of the metal thin film layer 51b+32b extending beyond the first conductive layer 51a and the second conductive layer 51c in a direction away from the display region E/A, and the second portion 32b of the anode is disposed at least in the dam region (see FIG. 2 annotated above).

In re claims 2 and 12, Lee discloses (e.g. FIG. 2) wherein the first portion 51 of the anode is disposed at least in the display region E/A.

In re claims 3 and 13, Lee discloses (e.g. see FIG. 2 annotated above) wherein a length of the first portion 51 of the anode in the non-display region is less than or equal to a distance between the display region and the dam region.

In re claims 5 and 15, Lee discloses (e.g. see FIG. 2 annotated above) wherein the first conductive layer 51a of the anode and the second conductive layer 51c of the anode have a same length in the non-display region.

In re claim 6, Lee discloses (e.g. FIG. 2) wherein the second portion 32b of the anode is disposed in the dam region (see FIG. 2 annotated above), and the first portion 51 of the anode extends from the display region to the non-display region until contacting the dam region (see FIG. 2 annotated above).

In re claim 16, Lee discloses (e.g. FIG. 2) wherein the second portion 32b of the anode is disposed in the dam region (see FIG. 2 annotated above), and the first portion 51 of the anode is extended from the display region to the non-display region until contacting the dam region (see FIG. 2 annotated above).

In re claims 7 and 17, Lee discloses (see FIG. 2 annotated above) wherein the first portion 51 of the anode is disposed in the display region, and the second portion 32b of the anode is disposed in the non-display region.

In re claims 8 and 18, Lee discloses (e.g. FIG. 2) wherein the first conductive layer 51a and the second conductive layer 51c are made of at least one of indium tin oxide, indium zinc oxide, zinc oxide, indium oxide, indium gallium oxide, and zinc aluminum oxide (¶ 33), and the metal thin film layer 51b+32b is made of at least one of aluminum, platinum, palladium, silver, magnesium, gold, nickel, neodymium, iridium, chromium, lithium, calcium, molybdenum, titanium, tungsten, and copper (¶ 33,70).

In re claims 9 and 19, Lee discloses (e.g. FIG. 2) further comprising: a light-emitting layer 52 disposed on the anode 51 and arranged in an array pattern corresponding to a pixel region (pixel region defined by bank 15, ¶ 4 & 36); and a cathode 53 disposed on the light-emitting layer 52.

In re claims 10 and 20, Lee discloses (e.g. FIG. 2) wherein the cathode 53 extends from the display region E/A toward an edge of the dam region AUX/A at one side thereof closer to the display region E/A.

Response to Arguments
Applicant's arguments filed 4/13/2022 have been fully considered but they are not persuasive. 
Regarding claims 1 and 11 rejected over Lee, Applicant argues the anode 30 of the application only has an Ag layer 302 extending into the dam region C, while conductive layers 301,303 do not extend into the dam region C (Remark, page 5).
This is not persuasive because claims 1 and 11 remains open ended with the phrase “comprising”, and the claims do not require the device to comprise an anode that “only has” an Ag layer extending into the dam region. Furthermore, such language may render the claims indefinite because it would be unclear what constitutes “only has” in an open ended claim. Furthermore, there is no clear limitation on what may be constituted a part of the “anode” and what’s considered not part of the “anode.

Applicant further argues Lee’s metal thin film layer 51b+32b is different from the claimed metal thin film layer, because 51b and 32b are disconnected and separated (Remark, pages 6-7). 
This is not persuasive because claims 1 and 11 do not require the metal thin film to be continuously extending from the display region into the dam region. Therefore, Lee’s 51b and 32b which are formed from the same metal layer, teaches claimed “metal thin film layer” that extends from the display region into the dam region since portion 51b is present in the display region and portion 32b is present in the dam region. 

Applicant argues only the Ag layer should be extending into the dam region, while Lee’s anode has all three layers extending into the dam region (Remark, page 7). 
This is not persuasive because the claims recites “the anode comprises a first portion and a second portion, the first portion is an overlapping portion of a first conductive layer, a metal thin film layer, and a second conductive layer…, the second portion is a portion of the metal thin film layer extending beyond the first conductive layer and the second conductive layer …” The claims, written in inclusive language, does not explicitly exclude other conductive layers from being present in the dam region. Lee teaches the anode comprises a first portion corresponding to element 51 which includes overlapped first conductive layer 51a, metal thin film layer (portion 51b of 51b+32b), and second conductive layer 51c. Lee further teaches the anocde comprises a second portion corresponding to element 32b which is a portion of the metal thin film layer 51b+32b, and 32b extends beyond the first conductive layer 51a and the second conductive layer 51c. 

Applicant further argues Lee’s partition wall 54 is different from Applicant’s blocking wall 401 because Lee’s wall 54 does not provide water and oxygen barrier properties (Remark, page 7). 
This is not persuasive because no water or oxygen barrier detail is claimed. Furthermore, no specific details of the “wall” or any associated structure is claimed that would unequivocally define a “wall” that is structurally different from Lee’s wall 54. 

Furthermore, Applicant argues Lee’s structure is ineffective in preventing a peeling problem (Remark, page 8). To the extent that Applicant is arguing unexpected result, arguments directed to unexpected result is not persuasive for claims rejected under 35 USC § 102 as anticipated by prior art. Difference in the structure (if any) that results in the different functions must be recited in the claim.

In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies in the argument are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2016/0149156 A1 teaches (FIGs. 1-6) OLED display where reflective anode 141 extend beyond transparent anode layer 142 into region C/A under wall 170
US 2017/0141176 A1 teaches (FIG. 2) OLED with triple layered electrode structure 180,400 in display area AA and non display area PA
US 20170133620 A1 teaches (FIG. 4) OLED with triple layered electrode structure 210 under wall 230
KR 10-2021-0154414 A teaches (FIG. 4) OLED with triple layered electrode structure 121,150 including 151 in non display area 
US 2019/0123121 A1 teaches (FG. 11) OLED with ITO 913 extending from display area into non display area to form terminal pad 93

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815